2021 UT App 95



              THE UTAH COURT OF APPEALS

                 HANNAH VANLANINGHAM,
                         Appellant,
                            v.
              RYAN HART AND HART DENTAL LLC,
                         Appellees.

                            Opinion
                        No. 20200259-CA
                    Filed September 2, 2021

           Fourth District Court, Provo Department
                The Honorable Kraig Powell
                        No. 180400540

             David O. Black, Attorney for Appellant
      Terence L. Rooney and J. Adam Sorenson, Attorneys
                        for Appellees

JUDGE JILL M. POHLMAN authored this Opinion, in which JUDGES
   GREGORY K. ORME and MICHELE M. CHRISTIANSEN FORSTER
                        concurred.

POHLMAN, Judge:

¶1     Hannah Vanlaningham filed suit against Dr. Ryan Hart,
DDS and Hart Dental LLC (collectively, Defendants) claiming
they committed dental malpractice by failing to properly
diagnose and treat her cavities. In her initial disclosures,
Vanlaningham claimed $130,000 in special damages for costs
associated with treatment needed to correct the harm
Defendants allegedly caused. After the close of discovery,
Defendants moved in limine to exclude Vanlaningham’s special
damages evidence at trial, arguing that she failed to provide a
damages computation as required by rule 26 of the Utah Rules of
Civil Procedure. The district court granted Defendants’ motion,
and we granted Vanlaningham’s petition for interlocutory
                      Vanlaningham v. Hart


review of that decision. Because we agree with the district court
that Vanlaningham failed to provide a computation of her
alleged damages, we affirm.


                        BACKGROUND

¶2     Vanlaningham, a former patient of Defendants, sued for
dental malpractice after she discovered numerous problems with
her teeth. She claims that due to Defendants’ negligence,
“[c]avities that were preventable or easily treatable were allowed
to consume large portions of tooth structure” and that fillings
used to repair damage, as well as other restoration work, will
require “multiple replacement procedures during [her] lifetime.”

¶3    Shortly after filing her complaint, Vanlaningham served
her initial disclosures. Under the heading “Computation of
Damages,” she claimed $390,000 in “general damages for pain
and suffering” and $130,000 in special damages, which
“include[d] costs for treatment and future treatment.” She also
advised that she “ha[d] not fully computed [her] damages and
w[ould] supplement the computation of damages when
completed.”

¶4    Approximately seven months later, Vanlaningham
supplemented her initial disclosures but did not supplement her
damages disclosure. Instead, she identified dental and health
care providers who had treated her and she attached a billing
ledger identifying dental services she had apparently received
from another dental provider after leaving Defendants’ care. The
charges totaled around $4,000.

¶5     After fact discovery closed, Defendants took the
deposition of Vanlaningham’s treating dentist and designated
expert (Expert). Referring to Vanlaningham’s special damages
claim, Expert testified that he was “the one [who] came up with
that number” and that although he could “[e]asily” recreate his



20200259-CA                     2               2021 UT App 95
                      Vanlaningham v. Hart


calculation, he did not have any notes to show how he arrived at
the number. He explained, “I have chicken scratches but I threw
it away.”

¶6      Later, and before the scheduled trial date, Defendants
filed a motion in limine, seeking to exclude from trial “any
testimony, documents, or other evidence” of Vanlaningham’s
special damages as a sanction for her failure to provide a
damages computation as required by rule 26(a)(1)(C) of the Utah
Rules of Civil Procedure. Defendants explained that although
Vanlaningham disclosed a total dollar amount in her initial
disclosures, she failed to provide a “computation of damages or
an explanation of what evidence was relied upon to calculate
damages.” Defendants argued that they were prejudiced as a
result, being left to guess at how Vanlaningham would try to
prove her damages at trial.

¶7     In response, Vanlaningham argued that she satisfied her
rule 26 obligation by setting out an exact amount—$130,000—for
past and future dental care. She reasoned that because she stated
“a specific amount of special damages for costs of treatment and
future costs of treatment resulting from . . . Defendants’
negligence,” her disclosure “strictly compl[ied] with rule
26(a)(1)(C).”

¶8      After hearing oral argument from the parties, the district
court granted Defendants’ motion in limine. The court
concluded that Vanlaningham had failed to satisfy her rule 26
initial disclosure obligation to provide a computation of her
special damages and further observed that “no additional
disclosures regarding the methodology and computation of [her]
damages were set forth during the course of the case.” Based on
these failings, it ordered that all evidence of Vanlaningham’s
special damages would be excluded from trial.

¶9      On the basis that the district court’s ruling left her with
“little to no damage claim,” Vanlaningham asked the court to


20200259-CA                     3                2021 UT App 95
                       Vanlaningham v. Hart


strike the trial date so that she could pursue an interlocutory
appeal of the court’s ruling. The court granted her request, and
we granted her petition for interlocutory review. See Utah R.
App. P. 5(a).


             ISSUE AND STANDARDS OF REVIEW

¶10 Vanlaningham contends that the district court erred in
concluding that she had failed to comply with rule 26(a)(1)(C) of
the Utah Rules of Civil Procedure by not providing a damages
computation. We review a district court’s interpretation of the
Utah Rules of Civil Procedure and appellate precedent for
correctness. See Keystone Ins. Agency, LLC v. Inside Ins., LLC, 2019
UT 20, ¶ 12, 445 P.3d 434. To the extent Vanlaningham contends
that the district court erred in excluding her damages-related
evidence from trial, we review that decision for abuse of
discretion. See id.


                            ANALYSIS

¶11 Rule 26 of the Utah Rules of Civil Procedure requires that
parties make initial disclosures at the outset of litigation. See
Utah R. Civ. P. 26(a)(1)–(2). Among other things, parties must
disclose “a computation of any damages claimed and a copy of
all discoverable documents or evidentiary material on which
such computation is based.” Id. R. 26(a)(1)(C). Parties are not
excused from making damages disclosures on the ground that
their case investigation is incomplete. Id. R. 26(d)(3). Rather,
parties must make disclosures “based on the information then
known or reasonably available to [them],” id. R. 26(d)(1), and
they must timely supplement a disclosure if they become aware
that it is “incomplete or incorrect in some important way,” id. R.
26(d)(5). “If a party fails to disclose or to supplement timely a
disclosure . . . , that party may not use the undisclosed witness,
document or material at any hearing or trial unless the failure is



20200259-CA                     4                 2021 UT App 95
                      Vanlaningham v. Hart


harmless or the party shows good cause for the failure.” Id. R.
26(d)(4).

¶12 In this case, the district court concluded that
Vanlaningham failed to satisfy her obligation under rule
26(a)(1)(C) to provide a computation of her alleged special
damages. The court acknowledged that Vanlaningham disclosed
“a specific sum” of damages, but it deemed that disclosure
inadequate because Vanlaningham did not provide “a
mathematical computation” or the “methodology” for her
damages disclosure. Vanlaningham challenges the court’s
conclusion, contending that she complied with her initial
disclosure obligation by disclosing that she claimed $130,000 in
special damages, an “exact amount.” She also argues, in the
alternative, that even if her disclosure was inadequate, the court
abused its discretion in excluding evidence of her damages at
trial because her nondisclosure was harmless or excused by
good cause. We disagree with Vanlaningham on both fronts.

                                A

¶13 In her initial disclosures, Vanlaningham acknowledged
that her special damages disclosure of $130,000, which she
explained “include[d] costs for treatment and future treatment,”
was incomplete and would require supplementation. But after
failing to supplement that disclosure, Vanlaningham now
defends it as compliant with rule 26(a)(1)(C), arguing that it “is
simple and to the point.” To be sure, Vanlaningham’s disclosure
was simple. She disclosed the lump sum total of her alleged
special damages. But given the nature of her damages, the
disclosure was too simple.

¶14 While rule 26(a)(1)(C) does not specify the level of detail
required in a damages “computation,” this court explained in
Sleepy Holdings LLC v. Mountain West Title, 2016 UT App 62, 370
P.3d 963, that “the fact of damages and the method for calculating
the amount of damages must be apparent in initial disclosures.” Id.


20200259-CA                     5                2021 UT App 95
                       Vanlaningham v. Hart


¶ 14 (emphasis added) (cleaned up). We repeated that
admonition in Williams v. Anderson, 2017 UT App 91, ¶ 18, 400
P.3d 1071. And in Keystone Insurance Agency, LLC v. Inside
Insurance, LLC, 2019 UT 20, 445 P.3d 434, our supreme court
endorsed that view, emphasizing that it is incumbent on
plaintiffs to disclose the damages information they have “and,
more crucially, [their] method and computation for damages.”
Id. ¶ 17. The court explained that without disclosure of a
computation method, the defendant was left “to guess at what
damages [the plaintiff] was seeking and how they were to be
calculated.” Id. ¶ 18. And that, in turn, “impaired [the
defendant’s] ability to understand the nature and quantity of the
damages [the plaintiff] claimed, as well as the length, anticipated
costs, and scope of the litigation being pursued.” 1 Id. ¶ 20.



1. Federal courts applying comparable provisions of rule 26 of
the Federal Rules of Civil Procedure similarly require plaintiffs
to disclose the methodology behind their damages claim when it
is not otherwise apparent from their disclosures. See, e.g., Nitta v.
United States, No. 2:17-cv-01137-GMN-CWH, 2019 WL 8272658,
at *2 (D. Nev. June 28, 2019) (“Computation requires analysis,
including a breakdown of categories related to the overall claim
for damages.”); Champion Foodservice, LLC v. Vista Food Exch., Inc.,
No. 1:13-cv-1195, 2016 WL 4468000, at *5 (N.D. Ohio Aug. 23,
2016) (“The documentation and evidence required by Rule 26
must be sufficient to allow the opposing party to independently
analyze the claim.” (cleaned up)); Allstate Ins. Co. v. Nassiri, No.
2:08-cv-00369-JCM-GWF, 2011 WL 2977127, at *4 (D. Nev. July
21, 2011) (“The word ‘computation’ contemplates some analysis
beyond merely setting forth a lump sum amount for a claimed
element of damages.”); In re Mirabilis Ventures, Inc., No. 6:09-cv-
271-Orl-31DAB, 2011 WL 3236027, at *5–7 (M.D. Fla. July 28,
2011) (“Where a party fails to properly identify a category of
damages or to provide the calculations underlying it, it is within
                                                     (continued…)


20200259-CA                      6                 2021 UT App 95
                       Vanlaningham v. Hart


¶15 Here, Vanlaningham defends her disclosure on the basis
that she provided a total damages sum. But the method for
calculating that sum is not apparent in her initial disclosures. She
explained that the $130,000 total sum represents expenses for
past and future dental treatment, but she neglected to provide
Defendants with any information that would allow them to
discern how the total was calculated. Defendants were left to
guess at how much of the $130,000 was for past, as opposed to
future, dental treatments, as well as what components figured
into her damages claim for future treatment.

¶16 Vanlaningham resists this conclusion, arguing that
her disclosures are akin to those approved by this court in
Williams and Bad Ass Coffee Co. of Hawaii Inc. v. Royal Aloha
International LLC, 2020 UT App 122, 473 P.3d 624. We do not
share her view.

¶17 We reversed the district court in Williams because,
although the plaintiff did not provide a total damages figure in
his initial disclosures, he disclosed “both the fact of damages and
the method by which those damages would be calculated.” 2017


(…continued)
the court’s discretion to exclude evidence relating to those
damages.”); City & County of San Francisco v. Tutor-Saliba Corp.,
218 F.R.D. 219, 221 (N.D. Cal. 2003) (“The computation of
damages required by [the federal counterpart to Utah’s rule
26(a)(1)(C)] contemplates some analysis; for instance, in a claim
for lost wages, there should be some information relating to
hours worked and pay rate.” (cleaned up)); First Nat’l Bank of
Chicago v. Ackerley Commc’ns, Inc., No. 94 Civ. 7539(KTD), 2001
WL 15693, at *6 n.6 (S.D.N.Y. Jan. 8, 2001) (stating that a
discovery response that provided only a total figure and left the
calculations to the non-disclosing party completely missed the
point of initial disclosures).




20200259-CA                     7                 2021 UT App 95
                     Vanlaningham v. Hart


UT App 91, ¶ 19. The plaintiff disclosed, among other things,
that he claimed entitlement to 30% of the purchase price for a
company the defendants (his former partners) sold. Id. ¶¶ 2, 5.
The plaintiff was unaware of the company’s purchase price, and
so he could not calculate his damages claim. Id. ¶ 19. But the
defendants knew the purchase price and “could readily
calculate” the plaintiff’s claimed damages by multiplying the
purchase price by 30%. Id. Thus, we concluded that rule
26(a)(1)(C) was satisfied because the disclosure “gave adequate
notice to [the defendants] of that portion of [the plaintiff’s]
damages claim and the method for calculating those damages.”
Id. ¶ 22. In contrast, Vanlaningham provided a total damages
amount, but she did not reveal how that amount was calculated.
Without some indication of how Vanlaningham arrived at her
$130,000 damages figure, Defendants had far less information
than the defendants had in Williams.

¶18 The disclosure in Bad Ass Coffee is similarly
distinguishable. In that case, we affirmed the district court’s
determination that rule 26(a)(1)(C) was satisfied by the
claimant’s disclosure of “the perfectly round number of $500,000
as damages” for an alleged breach of an operating agreement.
2020 UT App 122, ¶¶ 35–37 (cleaned up). The difference between
the $500,000 lump sum disclosure in Bad Ass Coffee and
Vanlaningham’s $130,000 disclosure is that unlike the $130,000
damages figure, “the $500,000 damages figure required no
computation.” Id. ¶ 37. The claimant’s theory in Bad Ass Coffee
“was that the figure represented the entire value of its in-kind
contribution to the parties’ venture” because the parties had
stipulated by contract that the value of the claimant’s services
was $500,000. Id.; see also id. ¶ 33. Vanlaningham’s damages
figure, on the other hand, does not represent a single item. The
$130,000 represents past dental work and dental work
Vanlaningham anticipates needing in the future, but she has
never disclosed how she arrived at that sum.




20200259-CA                    8               2021 UT App 95
                       Vanlaningham v. Hart


¶19 In short, Vanlaningham disclosed that she claimed
$130,000 in special damages, but she did not provide a
computation as required by rule 26(a)(1)(C). Instead, Defendants
were left to guess at the components of and how Vanlaningham
calculated her $130,000 special damages claim. Thus, the district
court did not err in concluding that Vanlaningham failed to
satisfy her initial disclosure obligation.

                                 B

¶20 As discussed, supra ¶ 11, if a party fails to satisfy its initial
disclosure obligations under rule 26(a)(1)–(2), the party may not
use the undisclosed witness, document, or material at trial
“unless the failure is harmless or the party shows good cause for
the failure.” Utah R. Civ. P. 26(d)(4). Although Vanlaningham
devotes little attention to this provision, she appears to suggest
that her failure to disclose a damages computation should be
excused either as harmless—because Defendants had X-rays of
her damaged teeth—or for good cause—because her damages
were unknown to her and “driven by” expert analysis. As the
party seeking relief from her rule 26 disclosure requirements,
Vanlaningham bears the burden to demonstrate harmlessness or
good cause. See Keystone Ins. Agency, LLC v. Inside Ins., LLC, 2019
UT 20, ¶ 18 n.7, 445 P.3d 434. Vanlaningham has not met her
burden. 2




2. The district court did not make express findings regarding
harmlessness or good cause, likely because in defending against
the motion in limine, Vanlaningham did not invoke rule 26(d)(4)
or expressly argue that her failure to disclose should be excused
for harmlessness or good cause. Vanlaningham mentioned that
Defendants had copies of her X-rays, but she did not invite the
court to excuse her nondisclosure on that basis. Similarly,
Vanlaningham referred to Expert’s deposition testimony and her
                                                    (continued…)


20200259-CA                      9                 2021 UT App 95
                      Vanlaningham v. Hart


¶21 First, regarding harmlessness, “the key question . . . is
whether a plaintiff’s failure to disclose its . . . methods of
computing damages impaired the defense’s ability to properly
build a defense against the damages claimed.” Chard v. Chard,
2019 UT App 209, ¶ 45, 456 P.3d 776 (cleaned up). Defendants
argue that Vanlaningham’s failure to provide a damages
computation impaired their ability to defend against her claim
by denying them the opportunity to effectively depose Expert on
Vanlaningham’s damages claim and by leaving them in the dark
as to how she would present her damages at trial. Vanlaningham
challenges this assertion, arguing that because Defendants had
her dental X-rays, they “had every bit of information” they
needed “to conclude as to what future dental treatments . . . [she]
would require as a result of [Defendants’] negligence.” But
Vanlaningham’s argument misses the mark. Vanlaningham’s
X-rays may have provided Defendants with insight about the
extent of her dental decay, but the X-rays did not reveal what
expenses Vanlaningham claimed she had incurred or would
incur to repair her teeth or how often she claimed repairs would


(…continued)
mother’s deposition testimony regarding the damages claim, but
she did not suggest that the need for expert testimony excused
her nondisclosure or that the deposition testimony otherwise
satisfied her disclosure obligation. Given the lack of attention
paid to these issues, we have our doubts about whether
Vanlaningham’s claim that the court abused its discretion in
excluding her damages is properly preserved. But because the
preservation question has not been briefed, we elect to address
this issue on its merits. See Blueridge Homes Inc. v. Method Air
Heating & Air Conditioning, 2019 UT App 149, ¶ 19 n.4, 450 P.3d
114; cf. State v. Kitches, 2021 UT App 24, ¶ 28, 484 P.3d 415
(explaining that “if the merits of a claim can easily be resolved”
against the appellant, “we readily may opt to do so without
addressing preservation”).




20200259-CA                    10                2021 UT App 95
                      Vanlaningham v. Hart


need to be repeated. And without that information, Defendants
were left guessing at how Vanlaningham (or Expert) calculated
her $130,000 damages claim, impairing their ability to properly
build a defense.

¶22 Second, regarding good cause, Vanlaningham seeks to
excuse her nondisclosure by claiming that her damages were
unknown to her and required expert analysis. We are
unpersuaded. Expert was advising Vanlaningham at the time
she provided her initial disclosures. In fact, he testified that he
was the one who came up with the $130,000 damages figure and
that he could “[e]asily” recreate his computation. Thus,
Vanlaningham has not shown good cause for not sharing
Expert’s computation with Defendants.


                         CONCLUSION

¶23 The district court did not err in concluding that
Vanlaningham did not provide a damages computation as
required by rule 26(a)(1)(C) of the Utah Rules of Civil Procedure.
Further, the court did not abuse its discretion in ordering
Vanlaningham’s damages-related evidence excluded from trial.
Accordingly, we affirm.




20200259-CA                    11                2021 UT App 95